NO. 07-08-0456-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

FEBRUARY 18, 2009

______________________________


STEVEN MARK EMMERT, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

NO. B 3637-0108; HONORABLE ED SELF, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ORDER ON SUPPLEMENTAL REPORTER’S RECORD
          Appellant, Steven Mark Emmert, perfected this appeal from the trial court’s
judgment revoking community supervision.  The clerk’s record and reporter’s record have
both been filed.  Pending before this Court is Appellant’s Motion to Request that a
Supplemental Reporter’s Record be Prepared and Filed with the Initial Plea Hearing.  By
the motion, Appellant’s counsel seeks to have the reporter’s record supplemented with a
transcript of the initial plea hearing in this case, which occurred on or about August 7,
2002.  The motion recites that the court reporter has advised him the trial court could not
comply with the request for a supplemental reporter’s record without a request from this
Court.  Counsel maintains that the initial plea hearing “is necessary for proper briefing and
evaluation of this cause.”
          Counsel has not provided this Court with good cause for requiring the court reporter
to transcribe the initial plea hearing for this appeal.  Consequently, the motion is overruled.
          It is so ordered.
                                                                                      Per Curiam
Do not publish.

160;                                                                     James T. Campbell
                                                                                      Justice